Citation Nr: 0406023	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  99-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for lumbar spine, L4, 
spondylolysis, claimed as residuals of a lower back vertebral 
fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1992 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for lumbar spine, L4, spondylolysis 
with spina bifida, claimed as a lower back vertebral 
fracture.  The claim has since come under the jurisdiction of 
the Phoenix, Arizona RO.

In November 2002, the Board determined that further 
development was required with regard to the claim.  A VA 
examination was requested.  Subsequently, in June 2003, the 
claim was remanded to the RO in order for the new evidence, 
which was developed by the Board, to be considered.  The 
claim remained denied, and a supplemental statement of the 
case was issued in August 2003.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that the veteran 
suffered a low back trauma during service, from which he now 
has residuals of a vertebral fracture.


CONCLUSION OF LAW

Residuals of a low back vertebral fracture, claimed as 
spondylolysis at L4, were incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination to 
assess the nature and etiology of his claimed disability.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a July 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No.01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error as this decision 
represents a grant of the benefit sought on appeal.


II.  Factual Background

Service medical records indicate that the veteran's spine was 
noted to be normal at his September 1991 entrance 
examination.  He reported falling down while playing 
basketball in December 1997.  X-rays taken at that time were 
interpreted as showing L5 spina bifida occulta and 
sacralization, and L4 spondylolysis with sclerosis.  The 
diagnosis was acute flare of old L4 spondylolysis.  A January 
1998 service medical record noted a diagnosis of resolved 
episode of spondylolysis.

A January 1999 private treatment record noted that the 
veteran reportedly sought treatment from a chiropractor for 
complaints of low back pain related to an injury that 
occurred in December 1997.  The veteran stated that he was 
playing basketball when he fell backwards on his buttocks.  
The chiropractor reviewed the x-rays taken in December 1997.  
He noted that they showed lumbosacral transitional segment, 
L5 spina bifida occulta, separation at L4 pars 
interarticularis, slight anterolisthesis at L4, narrow disc 
space at L5 sacrum, and a large separation at L4 pars 
interarticularis.  He noted that the lumbosacral transitional 
segment and spina bifida occulta were considered to be 
congenital defects.  He went on to indicate that the 
separation of the L4 pars interarticularis is consistent with 
a fracture caused by trauma to the lumbar spine.  He stated 
that one of the common causes of a fracture of the pars is 
falling on the buttocks in the sitting position, which was 
consistent with the fall related by the veteran.

An April 1999 VA examination report stated that the veteran 
fell, while playing basketball in December 1997, fracturing 
his lumbar spine.  The diagnoses were residuals of a fracture 
of the lumbar spine and a history of L4 spondylolysis with 
spina bifida.  X-rays taken in conjunction with the VA 
examination were interpreted as showing a mild grade 1 
spondylolisthesis at the L4-L5 level.  It was noted that 
spondylolysis might be present at that level as well.  There 
was also an asymmetric transitional vertebral element at the 
S1 level.

A May 1999 letter indicated that a private physician was 
asked to review the veteran's December 1997 x-rays.  The 
physician noted that there was evidence of at least a 
unilateral pars interarticularis defect at L4.  The physician 
noted that the defect may be bilateral, but the x-ray views 
were not optimal.  He stated there was no spondylolisthesis 
or other malalignment.  There were no compression fractures, 
degenerative arthritic changes or paraspinous masses noted.  
The physician stated that the etiology of pars 
interarticularis defects, or spondylolysis, was 
"controversial."  He indicated that "most authorities 
consider these to be the spinal equivalent of stress 
fractures and they are generally first seen in adolescence."

The veteran and his wife testified before a hearing officer 
at a hearing held at the RO in July 1999.  He stated that he 
fractured his spine during service, while playing basketball 
in late December 1997.  He reported that he sought treatment 
for his back pain the next day.  He testified that the first 
time he was told he had spina bifida was after he injured his 
back.  The veteran's wife testified that they had been 
married for eight years.  She stated that when his injury 
occurred she had to take care of him for a month while he 
recovered.

A May 2003 VA examination report noted that the examiner 
reviewed the claims file.  The examiner referred specifically 
to the January 1998 service medical record and the April 1999 
VA examination report.  He did not reference any other 
medical records in the claims file.  The diagnosis noted was 
grade 1 spondylolisthesis at L4-5.  The examiner stated that 
the veteran's condition predated service.  He stated that it 
was not as likely as not that any current low back condition 
had its origins in or was aggravated by service.  The 
examiner also stated there was no record of treatment after 
military service.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  A history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions, but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b) (2003).

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  The should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  Id.

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service against 
his or her own interest is of no force and effect if other 
data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  Id.  
In a precedent opinion, the General Counsel (OGC) has stated 
that, in order to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOGCPREC 3-2003 (July 16, 2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for lumbar spine, L4, spondylolysis, claimed as 
residuals of a lower back vertebral fracture.  Initially, the 
Board notes that there is some question in the record as to 
whether the veteran has structural problems with his back 
that preceded service.  In this regard, there were problems 
noted in service just after the injury in January 1997 that 
were identified as "old" in nature.  Private treatment 
records developed in January 1999 identify a transitional 
segment and spina bifida occulta, though, as being 
congenital.

The Board notes that the May 2003 VA examination offer 
comment that specifically noted that the veteran's condition 
predated service and was not likely to have been aggravated 
by service.  However, a January 1999 private treatment note 
from the veteran's chiropractor notes that while he does have 
diagnoses consistent with congenital defects, he also has 
separation at L4 pars interarticularis, which is consistent 
with suffering an inservice traumatic fracture of the nature 
described by the veteran.  In this instance, the Board finds 
the January 1999 private treatment note to be probative.  The 
May 2003 VA examiner reported reviewing the claims file.  
However, he specifically stated there were no post-service 
treatment records, although the January 1999 private 
treatment note was of record.  Furthermore, although the 
examiner reviewed some medical records, he did not refer to 
the December 1997 x-rays, which were reviewed by the 
veteran's chiropractor and a private physician.  Both of 
these individuals noted that the separation at L4 pars 
interarticularis could be consistent with a fracture.  The 
history noted by the veteran's private chiropractor is 
consistent with the treatment notes of record.  Furthermore, 
the chiropractor's opinion is further substantiated by the 
May 1999 letter from a private physician who reviewed the 
veteran's December 1997 x-rays.  While the physician did not 
affirmatively comment on the etiology of the veteran's back 
disorder, he did note that, while there is controversy over 
the etiology of pars interarticularis defects, an opinion 
held by "most authorities" is that these defects are "the 
spinal equivalent of stress fractures."  Given the 
deficiencies with the reasoning offered in the May 2003 VA 
examination report, it is found that the evidence is at least 
in equipoise.  Hence, the veteran prevails in his claim.

The Board notes that the record could benefit from a remand 
in order to have the May 2003 VA examiner review the record 
more thoroughly and offer his opinion with specific reference 
to the January 1999 private treatment note.  However, as the 
evidence of record at least places the evidence in equipoise 
with regard to the veteran's claim, the Board finds that such 
a remand at this time would not be appropriate.  Resolving 
all doubt in favor of the veteran, service connection for 
lumbar spine, L4, spondylolysis, claimed as residuals of a 
lower back vertebral fracture, is granted.


ORDER

Entitlement to service connection for lumbar spine, L4, 
spondylolysis, claimed as residuals of a lower back vertebral 
fracture is granted.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



